

116 HR 1686 IH: Physician Assistant Education Public Health Initiatives Act of 2019
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1686IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Ms. Bass introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide loan repayment incentives for physician
			 assistants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Physician Assistant Education Public Health Initiatives Act of 2019. 2.Expanding clinical training opportunities for physician assistantsThe Public Health Service Act is amended by inserting after section 749A of such Act (42 U.S.C. 293l–1) the following:
			
				749A–1.Expanding clinical training opportunities
 (a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to physician assistant education programs to establish or expand clinical education and training for physician assistants at underserved sites including Federally qualified health centers, critical access hospitals, and rural health clinics.
 (b)Allocation for rural sitesOf the amount made available to carry out this section for a fiscal year, the Secretary shall allocate 50 percent of such amount for clinical education and training at underserved sites that are located in rural areas.
 (c)PriorityIn awarding grants under this section, the Secretary shall give priority to physician assistant education programs proposing to establish or expand clinical rotations for physician assistants in pediatrics, women’s health, or behavioral health.
 (d)Reporting to CongressThe Secretary shall— (1)not later than March 1, 2022, submit an interim report to the Congress on the implementation of this section; and
 (2)not later than March 1, 2025, submit a final report to the Congress on such implementation. (e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2020 through 2024..
 3.Reauthorization of primary care training and enhancement programsSection 747(c) of the Public Health Service Act (42 U.S.C. 293k(c)) is amended— (1)in paragraph (1), by inserting after 2014 the following: and each of fiscal years 2020 through 2024; and
 (2)in paragraph (2), by striking Fifteen and inserting At least 15. 4.Grants for research on physician assistant education (a)In generalThe Secretary of Health and Human Services shall provide grants to eligible entities to fund eligible researchers to increase research on physician assistant education.
 (b)ApplicationAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Condition of receiptAs a condition of receipt of a grant under this section, an entity shall each year award not fewer than eight eligible researchers funds to support physician assistant education research.
 (d)Report requirementAn entity receiving a grant under this section shall provide to the Secretary with respect to each year that such entity receives funds under this section a report on the activities conducted using such funds, including—
 (1)the number of researchers supported during such year by such entity using such funds; (2)a list of the researchers counted under paragraph (1), organized by researcher, including—
 (A)the institution such researcher is affiliated with; and (B)the research topic of such researcher;
 (3)citations to published clinical and scientific research by researchers described in paragraph (1) that is attributable to support under this section;
 (4)an evaluation of the benefits of grants under this section; and (5)any other information the Secretary may request.
 (e)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means an organization that—
 (A)is a non-profit organization; and (B)has demonstrated expertise in physician assistant education and faculty development.
 (2)Eligible researcherThe term eligible researcher means, with respect to an eligible entity, a researcher that— (A)has demonstrated expertise in physician assistant education and faculty development; and
 (B)at such time and in such manner as such entity may require, provides such entity with a research proposal on improving physician assistant education and faculty development.
 (3)Physician assistant educationThe term physician assistant education means selecting, educating, and graduating students in accredited graduate physician assistant educational programs.
 (4)SecretaryThe term Secretary means the Secretary of Health and Human Services. (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2020 through 2024.
			